In an action, inter alia, to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Richmond County (Cusick, J.), dated May 31, 1996, as, upon the granting of the motion of the defendants Robin Aw and Peggy Aw for summary judgment, is in favor of those defendants and against her dismissing the fourth cause of action.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff’s fourth cause of action alleged that as the plaintiff’s parents-in-law, the defendants Robin Aw and Peggy Aw (hereinafter the respondents) had a duty to the plaintiff to prevent, report, control, intervene, or take some action to stop assaults the plaintiff’s husband, the defendant Rocky Aw, inflicted on the plaintiff, and that they failed in that duty. We agree with the Supreme Court that no special relationship exists between the plaintiff and the respondents, or the respondents and their emancipated son, which would give rise to such a duty (see, Einhorn v Seeley, 136 AD2d 122). Accordingly, the fourth cause of action was properly dismissed. Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.